Name: Commission Regulation (EEC) No 782/81 of 26 March 1981 amending Regulation (EEC) No 140/81 on an invitation to tender for the refund on exports of wholly-milled long-grain rice to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /26 Official Journal of the European Communities 27. 3 . 81 COMMISSION REGULATION (EEC) No 782/81 of 26 March 1981 amending Regulation (EEC) No 140/81 on an invitation to tender for the refund on exports of wholly-milled long-grain rice to Poland whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (J), as last amended by the Act of Accession of Greece (2), and in particular Article 17 thereof, Having regard to Commission Regulation (EEC) No 584/75 of 6 March 1975 laying down detailed rules for the application of the system of tendering for export refunds on rice (3), as amended by Regulation (EEC) No 3491 /80 (4), Whereas Commission Regulation (EEC) No 140/81 of 16 January 1981 (5) opened an invitation to tender for the refund on export of 15 000 tonnes of wholly ­ milled long-grain rice to Poland until 31 March 1981 ; Whereas, in view of the difficulties in meeting this date, the invitation to tender should be extended until 30 April 1981 ; Regulation (EEC) No 140/81 is amended as follows : 1 . In Article 1 , paragraph 3, the date *31 March 1981 ' is replaced by '30 April 1981 '. 2. In Article 9, second sentence, the date '26 March 1981 ' is replaced by *30 April 1981 '. Article 2 This Regulation enters into force on the day following , its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. 0) OJ No L 61 , 7. 3 . 1975, p. 25. (4) OJ No L 365, 31 . 12. 1980, p. 15 . (5) OJ No L 15, 17. 1 . 1981 , p . 10 .